Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 11, 15-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US Pub App 2017/0389671).

Regarding claim 1, Cohen discloses a stacking storage arrangement comprising: 
multiple container receiving spaces (Fig.1C); 
a loading space arranged below the container receiving spaces, wherein, the container receiving spaces are held at a first height above the loading space (Fig.1C); and 
a loading vehicle (110) movable between the loading space and a transfer region, the loading vehicle comprising a container seat with a container contact surface, wherein the container seat is movable in a lifting direction (Fig.2A), 
wherein, in the container contact surface, the container seat further comprises at least two notches opening to at least one side (Fig.2A), and 
wherein at least one transfer device comprises transfer fingers (273A-273E) configured to match the notches in the container contact surface (Fig.2A).

Regarding claim 2, Cohen further discloses the at least one transfer fingers form a support surface that merges into a transport device at a same height (Fig.2A).

Regarding claim 9, Cohen further discloses the transport device comprises, in the region of the at least one transfer device, rollers (110RL), which are arranged in pairs that are rotationally driven about roller axes and rolling bodies arranged on circumferences of the rollers that are rotatable around rolling body axes (Fig.2A), wherein the roller axes and the rolling body axes are oriented obliquely to one another and wherein the rolling bodies of one of the pair of rollers are angularly arranged in opposing directions to the rolling bodies of another of the pair of rollers (Fig.2A), and wherein each roller is drivable in two rotation directions (Para.86).

Regarding claim 11, Cohen further discloses in the transfer region, the at least one transfer device is arranged at a second height that corresponds to the first height (Fig.1C).

Regarding claim 15, Cohen further discloses a method of transporting a container in the stacking storage arrangement according to claim 1, the method comprising: 
positioning the loading vehicle at the at least one transfer device so that the transfer fingers extend through the at least two notches in the container seat; and at least one of (Para.90): 
receiving, from the at least one transfer device, the container on the container contact surface (Para.93); or 
moving a container on the container contact surface onto the at least one transfer device (Para.94).

Regarding claim 16, Cohen further discloses after receiving the container on the container contact surface, the method further comprises moving the loading vehicle to the loading space arranged below the container receiving spaces (Fig.12C).

Regarding claim 17, Cohen further discloses prior to moving the container onto the container contact surface, the method further comprises: receiving the container on the container contact surface in the loading space arranged below the container receiving spaces; and moving the loading vehicle to the at least one transfer device (Paras.90-94).

Allowable Subject Matter
Claims 3-8, 10 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 3 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a stacking storage arrangement as claimed, wherein a transport device is connectable to at least two transfer devices, and wherein the at least two transfer device comprise two types of transfer devices, which include a first type of transfer device is configured to supply a container to be placed into storage in the container receiving space, and a second type of transfer device is configured to receive a container removed from the container receiving space.
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 7 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a stacking storage arrangement as claimed, wherein transfer fingers comprise at least two rollers rotationally driven about roller axes and rolling bodies arranged on circumferences of the rollers that are rotatable around rolling body axes, wherein the roller axes and the rolling body axes are oriented obliquely to one another and wherein the rolling bodies of one of the at least two rollers are angularly arranged in opposing directions to the rolling bodies of another of the at least two rollers.
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 8 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a stacking storage arrangement as claimed, wherein the transfer fingers are embodied as a bar of small rollers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lert Jr., Sullivan, Conrad, Schroer, Stobb and La Vars further disclose elements of a stacking storage arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652